Citation Nr: 0917431	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-19 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1956 to September 
1957 and service with the Army National Guard of Connecticut 
from May 1976 to March 1988.  The record also reflects a 
period of service in the Army Reserve from March 1988 to 
March 1998.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision in which the RO, inter alia, 
denied service connection for hypertension.  In August 2002, 
the Veteran filed a notice of disagreement (NOD) and a 
statement of the case (SOC) was issued later that month.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2003.

In July 2005, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include additional development of the 
evidence.  After completing the requested development, the 
RO/AMC continued the denial of the claim (as reflected in a 
February 2009 supplemental SOC (SSOC)) and returned the 
appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Hypertension was not shown in service or for many years 
discharge, and competent, probative evidence or opinion does 
not establish a nexus between the Veteran's hypertension and 
either his active military service or any period of active 
duty for training (ACDUTRA) during his Army Reserve and Army 
National Guard service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2001 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for hypertension, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
November 2001 RO rating decision reflects the initial 
adjudication of the claim after issuance of the May 2001 
letter (the denial was continued in a July 2002 rating 
decision and the Veteran perfected an appeal after 
disagreeing with the July 2002 rating decisions).  Hence, the 
May 2001 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The Board notes that the Veteran has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not because the Board's decision herein denies the 
claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are the various statements 
provided by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing inactive duty 
for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) 
(West 2002); 38 C.F.R. § 3.6 (2008).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied on the 
basis of medial nexus.

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90 mm.).

Service treatment records reflect no complaint, finding, or 
diagnosis of hypertension.  During the Veteran's active 
military service, blood pressure was 114/74 at enlistment and 
110/80 at separation.  No elevated blood pressure readings 
were shown during active military service.  

Some elevated blood pressure readings, interspersed with 
normal readings, are shown during the Veteran's reserve 
service.  For example, during his May 1976 examination for 
enlistment into the National Guard, the Veteran's blood 
pressure was 140/90.  Other elevated blood pressure readings 
are shown in July 1980 and October 1985.  After a high blood 
pressure reading on a routine blood pressure check in August 
1990, a statement of medical examination and duty status was 
prepared that notes borderline high blood pressure and states 
that this was an ongoing medical problem and not incurred in 
the line of duty.  Subsequently, an "Over 40" physical in 
February 1991, the Veteran's blood pressure was 130/92.  The 
examiner noted that the Veteran had borderline hypertension 
and had been on Lopressor.  None of the reserve service 
treatment records showing elevated blood pressure readings 
show a diagnosis of hypertension.     

A December 1997 VA treatment note, and subsequent treatment 
notes, show a diagnosis of hypertension, controlled.  In June 
1998, the Veteran reported that he had been on medication for 
high blood pressure for a long time.  

As indicated above, hypertension elevated blood pressure 
readings were not shown during the Veteran's active military 
service in the 1950's.  In fact, the earliest evidence of a 
documented diagnosis of hypertension was in December 1997-
well outside of the period for presumptive service connection 
for hypertension.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The Board also points out that 
the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Specific to the  Veteran's reserve and National Guard 
Service, service connection could only be established if 
hypertension-a disease-was incurred during a period of 
ACDUTRA; not during a period of INACDUTRA.  The record 
clearly demonstrates that the Veteran did have some elevated 
blood pressure readings, interspersed with normal readings, 
during the course of his reserve service.  The record also 
reflects comments as to "borderline high blood pressure," 
and "borderline hypertension" in these records.  However, 
the Board emphasizes that August 1990 statement of medical 
examination and duty status notes that borderline high blood 
pressure was an ongoing medical problem and not incurred in 
the line of duty.  

When hypertension was actually diagnosed in December 1997, it 
appears that the Veteran was still a member of the reserves.  
However, this diagnosis is reflected in VA medical records, 
not in service treatment records; thus, hypertension was not 
diagnosed in during any period of ACDUTRA.  Moreover, there 
is no medical evidence or opinion even suggesting a medical 
nexus between the hypertension and either active duty service 
or ACDUTRA, and the Veteran has not identified or even 
alluded to the existence of any such evidence or such 
opinion.   

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of whether there exists a 
relationship between the hypertension for which service 
connection is sought and the Veteran's service, a matter 
within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, he is not 
competent to render a probative (persuasive) opinion on a 
medical matter, such as whether his hypertension is related 
to his service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


